

FORM OF
ACKNOWLEDGMENT AND AGREEMENT
This Acknowledgment and Agreement (this “Agreement”) is made as of _________, by
and among ________________ (“Pledgor”), AMNEAL PHARMACEUTICALS LLC, a Delaware
limited liability corporation (the “LLC”), AMNEAL PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and MORGAN STANLEY PRIVATE BANK, NATIONAL
ASSOCIATION (“Lender”).
RECITALS
A.    Lender has agreed to make certain loan(s) to Pledgor pursuant to a Line of
Credit Agreement dated of even date herewith (the “Credit Agreement”). Pursuant
to the terms of a Financial Assets Security Agreement dated as of even date
herewith (the “Security Agreement” and together with any and all other documents
and agreements entered into in connection with the Credit Agreement and the
Security Agreement, each, as they may be amended, restated, supplemented, or
otherwise modified from time to time, collectively, the “Loan Documents”), as
security for Borrower’s obligations to Lender under the Credit Agreement,
Pledgor has agreed to pledge and to grant to Lender a first priority security
interest (the “Pledge”) in (i) Pledgor’s _______ units of limited liability
company interests in the LLC plus any additional units of the LLC acquired by
Pledgor after the date hereof (the “Pledged Units”) and (ii) Pledgor’s ________
shares of Class B common stock of the Company plus any additional Class B shares
of the Company acquired by Pledgor after the date hereof (the “Pledged B Pubco
Shares” and together with the Pledged Units, the “Pledged Collateral”).
B.    The LLC is in existence pursuant to the Third Amended and Restated
Agreement Limited Liability Company Agreement of the LLC dated May 4, 2018 (as
amended and supplemented through the date of this Agreement, the “LLC
Agreement”). The Company is the sole Manager of the LLC and Pledgor is a Member
of the LLC.
C.    Pledgor and the Company, among others, are party to that certain Second
Amended and Restated Stockholders Agreement dated December 16, 2017, as amended
from time to time (the “Stockholders Agreement” and together with the LLC
Agreement, the “LLC Unit Documents”).
D.    Pledgor has requested that the Company and the LLC acknowledge the Pledge
and enter into the agreements set forth herein for purposes of facilitating the
Pledge.
E.    Capitalized terms used but not defined herein shall have the meaning set
forth in the LLC Agreement.
NOW, THEREFORE, for and in consideration of the foregoing, and other
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:


1

--------------------------------------------------------------------------------




1.Acknowledgment of Pledge. The LLC hereby acknowledges that the Pledge is
permitted in accordance with the provisions of Article X of the LLC Agreement
and acknowledges the Pledge and Lender’s security interest in the Pledged
Collateral and its rights with respect thereto described in the Loan Documents.
Lender acknowledges that, in the event of a foreclosure not involving an
immediate redemption of any Pledged Units foreclosed upon, Pledgor and Lender
will need to comply with such provisions and Article XII of the LLC Agreement in
order for Lender to acquire and hold Pledged Units and Pledged B Pubco Shares
and become a Substituted Member or Additional Member under the LLC Agreement.
2.    Confirmation of Pledgor as Member. Each of the LLC and the Company
confirms that the books and records of the LLC and the Company indicate,
respectively, that Pledgor is the sole record owner of the Pledged Units and the
Pledged B Pubco Shares. The LLC hereby confirms that the Pledged Units are
uncertificated. The Company confirms that the Pledged B Pubco Shares are
currently uncertificated and Pledgor agrees to deliver any certificate for such
shares directly to Lender promptly upon receipt thereof. The LLC and the Company
confirm that the Pledged Units are currently redeemable by Pledgor for Pubco
Shares (as defined below) on a one (1) for one (1) basis or for cash, with the
type of consideration payable on redemption determinable by the LLC and the
Company at their election.
3.    No Other Liens and Encumbrances. The Company and the LLC confirm that, as
of the date hereof, they have not received notice of any lien, pledge, security
interest, encumbrance or other claim to the Pledged Collateral from any person
other than Lender and have not registered any such lien, pledge, security
interest or encumbrance on their books and records, and the Company and the LLC
agree that they shall not consent to or register on its books and records any
transfer, assignment, conveyance, lien, pledge, security interest or encumbrance
on the Pledged Collateral without the prior written consent of Lender, except as
may be required by law, and Pledgor agrees that it shall not request the Company
or the LLC to make any such registration. In the event the Company or the LLC is
so legally compelled, the Company or the LLC shall provide prompt written notice
to Lender to enable it to take appropriate legal action to enjoin such action.
4.    Instructions. Pledgor hereby irrevocably directs the Company and the LLC,
and the Company and the LLC hereby acknowledge and agree, to accept instructions
with respect to the any transfer, sale, assignment, distribution or other
conveyance of the Pledged Collateral or any exercise of Redemption Rights with
respect to the Pledged Units only from Lender (or from Pledgor only if
accompanied by written acknowledgment from Lender) until such time as Lender
provides written notice to the Company that Lender has released the Pledge.
The Company and the LLC further agree, notwithstanding any applicable provision
to the contrary in the LLC Unit Documents, and/or any provision of the
certificate of incorporation or bylaws of the Company, as the same may be
amended, restated and/or supplemented from time to time, that until such time as
Lender provides written notice to the Company that Lender has released the
Pledge they shall not request an opinion from counsel in connection with (i) the
pledge of and grant of the security interest in the Pledged Collateral by
Pledgor to Lender, (ii) any exercise of the Redemption Rights by Pledgor under
the LLC Agreement or (iii) the transfer of the Pubco Shares


2

--------------------------------------------------------------------------------




(as defined below) to Lender or by Lender in connection with any sale of the
Pubco Shares pursuant to an effective registration statement.
5.    Redemption Rights and Pledged Units. Without limiting the generality of
Section 4 of this Agreement, the Company agrees that it will accept the exercise
of Pledgor’s Redemption Rights set forth in Section 11.01 of the LLC Agreement
at any time and from time to time by the delivery of one or more executed
Exercise Notices in the form attached as Exhibit A hereto (each, an “Exercise
Notice”), which Exercise Notice, when delivered to the LLC, together with any
certificates representing the Pledged Units being redeemed in connection
therewith, shall constitute complete compliance with the requirements of the LLC
Unit Documents for the delivery of information, certificates, affidavits,
written representations and warranties, investment letters, instruments, notices
or other required undertakings in connection with the exercise of Pledgor’s
Redemption Rights with respect to any Pledged Units. The Company further
acknowledges and agrees that (a) such Exercise Notice shall be executed by
Pledgor (it being acknowledged that Pledgor has duly executed one or more
Exercise Notices, which have been delivered to Lender on or prior to the date of
this Agreement), and (b) no other action or consent of any other person is
required in order for Lender to cause Pledgor to effect the Redemption Rights
with respect to the Pledged Units other than Lender delivering on behalf of
Pledgor an executed Exercise Notice to the Company. For the avoidance of doubt,
the Exercise Notice constitutes the Redemption Notice, as such term is used and
defined in the LLC Agreement. The Lender shall be entitled, following delivery
of an executed Exercise Notice, to cause Pledgor to exercise the right to
retract any Redemption in accordance with the provisions of Section 11.01(b) and
11.01(c) of the LLC Agreement by delivering a Retraction Notice in the form
attached as Exhibit B hereto executed by Pledgor (it being acknowledged that
Pledgor has duly executed one or more Retraction Notices, which have been
delivered to Lender on or prior to the date of this Agreement).
6.    Distributions and Redemption Proceeds. Pledgor hereby irrevocably directs,
and the Company hereby acknowledges and agrees, that all distributions from the
LLC with respect to the Pledged Units, including, without limitation,
extraordinary, liquidating or other capital distributions payable by the LLC to
Pledgor, shall be delivered directly to and deposited into Pledgor’s account
with the Lender, account number ______ (together with any successor account(s)
that replace or are established to supplement the aforesaid numbered
account(s)the “Pledged Account”). In addition, and without limiting the
generality of the foregoing and notwithstanding the provisions of Section 11 of
the LLC Agreement, the Company and the LLC agree that upon receipt of an
Exercise Notice, (a) if the Company or the LLC elects to assume and satisfy
Lender’s Redemption Rights by payment of cash (the “Cash Amount”), the payment
of such Cash Amount shall be remitted to the Pledged Account within ten (10)
business days after the date of such Exercise Notice, and (b) if the Company or
the LLC elects to satisfy Lender’s Redemption Rights by the issuance of shares
of the Company’s common stock (“Pubco Shares”), Lender may direct that the Pubco
Shares shall be issued in the name of Lender or Pledgor and certificate(s)
evidencing the Pubco Shares shall be delivered to Lender or its designee, as
provided in the Exercise Notice within three (3) business days after the date of
such Exercise Notice and free of any set-off or deduction for any amount or
obligation that may be owed or owing by Pledgor to the LLC or the Company or, if
such Exercise Notice is accompanied by confirmation of the imminent sale of such
Pubco Shares pursuant to the Registration Statement (as defined below), free of
(a) legends restricting


3

--------------------------------------------------------------------------------




transfer and (b) stop transfer orders on the books of the transfer agent or
stock registrar of the Company. Upon issuance the Pubco Shares will be duly
authorized, validly issued, fully-paid and non-assessable and will not be
subject to any pre-emptive or similar rights under the laws of the Company’s
incorporation or is charter documents. Upon issuance to Lender of the Cash
Amount or Pubco Shares, as applicable, Pledged B Pubco Shares in a number
corresponding to the number of Pledged Units redeemed shall be delivered to the
Company for cancellation in accordance with the terms of the LLC Agreement.
7.    Registration of Pubco Shares. The Company confirms that the Pubco Shares
have been registered for resale by the Pledgor and any of its pledgees pursuant
to the prospectus (the “Prospectus”) dated May 9, 2018 included in the
registration statement on Form S-1 (File No. 333-224702) (as such registration
statement may hereafter be amended, supplemented or replaced, the “Registration
Statement”) filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act”) and agrees to deliver
to the Company’s transfer agent instructions to permit the transfer of such
Pubco Shares upon sale by the Lender pursuant to the Registration Statement free
of restrictive legend. The Company acknowledges and confirms that the
Registration Statement is effective as of the date hereof and further agrees to
use commercially reasonable efforts to maintain the effectiveness of the
Registration Statement, except as otherwise required by law and subject to
“Blackout Periods” as contemplated in Section 5.2 of the Stockholders Agreement,
until such time as Pledgor’s obligations under the Credit Agreement have been
satisfied in full or all of the Pubco Shares issuable upon redemption of the
Pledged Units may, in the opinion of counsel to the Company and counsel to
Lender, be sold by Lender without limitation pursuant to Rule 144(b) of the
Securities Act.
The Company acknowledges and agrees that in the event the Registration Statement
ceases to be effective and the Lender is not eligible to sell the Pubco Shares
issuable upon redemption of the Pledged Units pursuant to Rule 144(b) of the
Securities Act, then the Company agrees that Lender shall be entitled to the
registration rights and related remedies, and Lender agrees that it shall be
subject to the obligations, of an “Amneal Group Member” under Sections 5.1
through 5.10 of the Stockholders Agreement as if such sections were incorporated
into a standalone registration rights agreement pursuant to the second sentence
of Section 5.12 of the Stockholders Agreement.
Lender agrees that it will comply with all laws applicable to it in connection
with any sale or other disposition by it of Pubco Shares or other securities
acquired by it upon foreclosure of the Pledged Collateral.
8.    Lender Not Member or Affiliate. The LLC acknowledges and agrees that
Lender is not a Member, a Substituted Member or Additional Member under the LLC
Agreement as a result of the Pledge and has not as a result of the Pledge
assumed any obligations of Pledgor under the LLC Agreement or to make any
contribution or any other payment to the LLC, or to deposit any amounts on
account of any increased tax liability of the LLC, including any deficiency or
assessments for additional taxes attributable to Pledgor. Lender agrees that it
shall deliver written notice to the Company and the LLC in the event of a
default by Pledgor under the Credit Agreement, and that, prior to the Lender
foreclosing on the Pledged Collateral and taking legal title to the Pledged
Collateral, Lender shall enter into any Joinder and such Other Agreements
requested by the Company


4

--------------------------------------------------------------------------------




and the LLC pursuant to Section 10.04 of the LLC Agreement; provided, however,
the Company and the LLC agree that in lieu of Lender taking legal title to the
Pledged Collateral and becoming a Substituted Member or Additional Member of the
LLC, in the event that concurrently with any such foreclosure an Exercise Notice
is delivered to the LLC for the redemption of the Pledged Units being foreclosed
upon, the Pledged Collateral shall immediately be deemed held by Pledgor for the
sole benefit of Lender pending redemption of the Pledged Units. The Company
acknowledges and confirms that Lender shall not be deemed an “affiliate” of the
Company solely by virtue of its foreclosure upon the Pledged Units or the
subsequent redemption of the Pledged Units for Pubco Shares. The Company and the
LLC shall have no duty to inquire or determine whether Lender is entitled under
the Credit Agreement or otherwise to provide such notice to the Company or the
LLC.
9.    Copies of Documents and Replacement Certificates. The LLC shall promptly
provide Lender with a copy of each statement and other notice regarding the
Pledged Collateral generated with respect to the LLC that is provided generally
to the Members of the LLC and a copy of any and all other documentation
regarding the Pledged Collateral that the LLC forwards to Pledgor (including,
without limitation, with respect to any modification, amendment or termination
of the LLC Agreement) or, upon such request, that Pledgor is entitled to request
pursuant to the LLC Agreement or the Stockholders Agreement with respect to the
Pledged Units or any Pubco Shares for which the Pledge Units are redeemable (and
Pledgor hereby acknowledges and agrees that the Company may provide any and all
such information to Lender). Lender agrees to comply with the confidentiality
obligations applicable to Members and the “Amneal Group” pursuant to the LLC
Unit Documents, including, without limitation, Section 16.02 of the LLC
Agreement and Section 7.02 of the Stockholders Agreement.
The Company and the LLC each agrees that any new or replacement certificates
evidencing or relating to any Pledged Units or any Pubco Shares for which the
Pledged Units are redeemable shall, if issued, be delivered directly to Lender
at the address specified in the signature area below.
10.    Pledgor Representations and Warranties. Pledgor hereby represents and
warrants to the LLC, the Company and Lender that: (i) Pledgor is entitled to
effect the instructions given in this Agreement, and that the entry into this
Agreement and the performance thereunder of the parties hereto does and will not
breach or violate any of the terms or provisions of the LLC Unit Documents; (ii)
Pledgor is not an affiliate of Lender; (iii) the Credit Agreement constitutes a
bona fide extension of credit to Pledgor by Lender and such extension of credit
is with recourse to Pledgor; and (iv) pursuant to the terms of the Credit
Agreement and the Security Agreement and any other agreement with respect to the
Pledge, Pledgor retains voting rights with respect to the Pledged Collateral
prior to any foreclosure upon the Pledged Collateral after a default in
accordance with the terms of the Pledge.
11.    Lender Confirmation. Lender, by its execution hereof hereby confirms to
the Company and the LLC that the Credit Agreement constitutes a bona fide
extension of credit to Pledgor by Lender and that such extension of credit is
with recourse to Pledgor.
12.    Costs, Expenses and Indemnity. Pledgor agrees to pay all reasonable costs
of the Company and the LLC in (i) reviewing, negotiating and executing this
Agreement, including costs


5

--------------------------------------------------------------------------------




of outside counsel in an amount of up to $_______, and (ii) complying with and
performing its obligations under this Agreement. In addition, in order to induce
the Company and the LLC to enter into this Agreement, and in consideration
thereof, Pledgor hereby agrees to indemnify, defend and hold the LLC, the
Company and their respective managers, officers, directors, and employees (each
an “Indemnified Party”) harmless from and against any and all claims, losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable legal fees and disbursements (collectively, “Claims”), which any
Indemnified Party may incur as a result of this Agreement, the Pledge, the
action or inaction of the Company and/or the LLC in connection with the Pledged
Units or Pledge, the action or inaction of Pledgor in connection with the
Pledge, or the action or inaction of Lender, except, in each case, for any
claims arising from the gross negligence or willful misconduct by any
Indemnified Party. In no event shall the Company or the LLC be liable to Pledgor
for any payment made to or for the benefit of Lender (including, without
limitation, any payment of Pubco Shares or the Cash Amount in connection with
the exercise of the Redemption Rights with respect to the Pledged Units) in the
good faith belief that the payment was being made in accordance with the
provisions of this Agreement.
13.    Release. Pledgor hereby releases the LLC and the Company and their
respective managers, officers, directors and employees from any claim by Pledgor
or any person claiming through Pledgor, whether sounding in tort, contract or
otherwise, for any and all losses, liabilities, claims, damages and expenses
whatsoever (including but not limited to income tax liabilities, attorneys’ fees
and any and all expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation), to which Pledgor may become subject, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon any Released Claim, as defined in the following
sentence. As used herein, “Released Claim” means any claim based on any act or
omission to act by the LLC and the Company undertaken at the request or demand
of Lender to the LLC and/or the Company in connection with this Agreement, the
Pledge or the Pledged Collateral, except for those acts or omissions arising
from the gross negligence or willful misconduct of the Company or the LLC.
Pledgor specifically acknowledges the risk that Lender may request a redemption
of the Pledged Units, and that compliance by the LLC and the Company with such
request may result in Pledgor incurring significant income tax liabilities, and
that claims by Pledgor on account of such action by the LLC and/or the Company
and resulting tax liabilities of Pledgor are explicitly included within the
definition of Released Claims (to the extent that such action by the LLC and/or
the Company fall within the definition of Released Claims). Pledgor acknowledges
that the Released Claims will arise, if at all, only in the future, and thus by
their nature will include claims, rights, demands, causes of action, liabilities
or suits that are not known or suspected to exist as of the date of this
Agreement. Without limiting the generality of the foregoing, but limited to only
the Released Claims, Pledgor waives the rights afforded by any applicable law
which may provide that a general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.
14.    Notices. Any notice or other communication that any party hereto is
required, or desires, to deliver to any other party hereto shall be in writing
and shall be personally delivered (by


6

--------------------------------------------------------------------------------




hand, by messenger or by courier), or mailed (first-class, postage prepaid),
addressed to such other party at its address for notices set forth below its
name on the signature pages hereto or at such other address as such party may
give notice of in accordance with the provisions of this Section. Any such
notice shall be deemed delivered (i) in the case of personal delivery, when so
delivered, (ii) in the case of mail, three (3) Business Days after being
deposited in the United States mail, postage prepaid.
15.    Successors, Assigns. This Agreement shall be binding on and inure to the
benefit of the legal representatives, successors and assigns of the LLC, the
Company, Pledgor and Lender. This Agreement may not be assigned by the Pledgor
or Lender without the prior written consent of the LLC and the Company, which
consent may not be unreasonably withheld or delayed, except that Lender may
assign to one or more of its U.S. affiliates, or to any Federal Reserve Bank,
all or a portion of its rights under this Agreement.
16.    Severability. If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
17.    Terms of this Agreement Controlling. Unless otherwise expressly provided
herein, in the event of any inconsistency between the terms of this Agreement
and the terms of the LLC Agreement (including, without limitation, any amendment
thereto) with respect to the rights of the LLC, the Company, Lender or Pledgor
relating to the Pledged Collateral, the terms of this Agreement shall control as
among the parties hereto.
18.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute a single instrument.
19.    Choice of Law and Venue; Jury Trial Waiver. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without regard to principles of conflicts of law. THE COMPANY, THE
LLC, PLEDGOR AND LENDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
[Signatures on following pages]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.




THE COMPANY:
AMNEAL PHARMACEUTICALS, INC.

    


By: ______________________________________
Name:    
Title:    


Address for Notices:
    
    
Attn:     


THE LLC:
AMNEAL PHARMACEUTICALS LLC

By:
Amneal Pharmaceuticals, Inc., Manager



By: ______________________________________
Name:    
Title:    


Address for Notices:
    
    
Attn:     


PLEDGOR:    
By:


By: ______________________________________
Name:    
Title:    


Address for Notices:
            
            
Attn:             
 


LENDER:
MORGAN STANLEY PRIVATE BANK, NATIONAL ASSOCIATION





By: ____________________________________
Name:
Title:


Addresses for Notices:
c/o Morgan Stanley Smith Barney LLC
2000 Westchester Avenue, Floor 2NE
Purchase, New York 10577
Attention: Tailored Lending








7

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF REDEMPTION EXERCISE NOTICE
The undersigned hereby (i) exercises its right to redeem _______________ Units
in Amneal Pharmaceuticals LLC in accordance with the terms of (a) the Third
Amended and Restated Agreement Limited Liability Company Agreement of Amneal
Pharmaceuticals LLC dated May 4, 2018 (as amended to date, the “LLC Agreement”)
and (b) the Acknowledgment and Agreement dated __________ (the
“Acknowledgment”), and the Redemption Right referred to in the LLC Agreement and
the Acknowledgment, (ii) surrenders or has authorized Morgan Stanley Private
Bank (the “Bank”) to surrender such Units and all right, title and interest
therein and (iii) directs that the Cash Amount or Pubco Shares Amount (as
determined by Amneal Pharmaceuticals, Inc. in accordance with the LLC Agreement)
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if Pubco Shares are to be delivered, such Pubco Shares be
registered or placed in the name(s) and the address(es) specified below. The
undersigned hereby represents, warrants, and certifies that the undersigned (a)
has delivered this Exercise Notice to the Bank in connection with the pledge of
such Units to enable the Bank to exercise the undersigned’s Redemption Rights
with respect to such Units as provided for in the Acknowledgment and (b) has
obtained the consent or approval of all persons or entities, if any, having the
right to consult or approve such redemption and surrender.
Dated: _________________________     
By:
By:___________________________________
Name:
Title:
Delivery Instructions:





--------------------------------------------------------------------------------







EXHIBIT B
FORM OF RETRACTION NOTICE
The undersigned hereby (i) elects to retract the Redemption Exercise Notice
dated ________, 201_ for _______ Units in Amneal Pharmaceuticals LLC in
accordance with the terms of Section 11.01(b) and 11.01(c) of the Third Amended
and Restated Agreement Limited Liability Company Agreement of the Amneal
Pharmaceuticals LLC dated May 4, 2018 and Section 6 of the Acknowledgment and
Agreement dated _________, (ii) requests the return of the previously
surrendered Units and (iii) directs that such Units be delivered to the address
specified below
Dated: _________________________     
By:
By:___________________________________
Name:
Title:
Delivery Instructions:




    